    

Poo

UNITED STATES DISTRICT COURT 22" W).
SOUTHERN DISTRICT OF NEW YORK rs Seo y/d di

 

SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,

v. : Case No. 1:08-cv-06609-PAC

GIANLUCA DI NARDO, : Related Case: 08-cv-4520-PAC
CORRALERO HOLDINGS, INC., :

OSCAR RONZONI,

PAOLO BUSARDO,

TATUS CORP,, and

A-R OUND INVESTMENT, SA

Defendants.

 

ORDER TO DISBURSE FUNDS TO PAY
TAX OBLIGATIONS

The Court, having reviewed the Securities and Exchange Commission’s Motion to
Disburse Funds to Pay Tax Obligations for the second quarter of 2019 and the supporting
Declaration of Jude P. Damasco In Support of Request to Make Tax Payment (“Declaration”),
and for good cause shown,

IT 1S HEREBY ORDERED:

1. The Clerk of the Court shall issue a check on the Court Registry Investment System (“CRIS”)

Account Number 08-cv-6609 under the case name designation “SEC vy. Gianluca Di Nardo, et al.,”

for the amount of $6,500.00 payable to “Damasco & Associates, Trust Account” for the payment

of federal tax obligations for second quarter of 2019 as provided in the Declaration. The check

shall contain the notation “SEC y. Di Nardo, et al,” case number 1:08-cv-06609-PAC, EIN XX-

 

XXX2381, Q2 2019 Federal Estimated Tax Liabilities.
Case 1:08-cv-04520-PAC Document 71 Filed 05/30/19 Page 2 of 2

2. The Clerk shall send the check by certified mail to:
Miller Kaplan Arase LLP
Two Embarcadero Center, Suite 2280
San Francisco, CA 94111

The Commission’s counsel shall provide to the Court Registry the necessary overnight

shipping information and the SEC’s billing number.

S30

Dated: , 2019

/ aut et,

 

UNITED STATES DISTRICT JUDGE
